USCA4 Appeal: 21-7175      Doc: 7        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7175


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANTOWAN THORNE, a/k/a Smooth,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:14-cr-00165-LMB-1)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Antowan Thorne, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7175      Doc: 7         Filed: 12/27/2021    Pg: 2 of 2




        PER CURIAM:

               Antowan Thorne appeals the district court’s order denying his petition for a writ of

        error coram nobis. We have reviewed the record and find no reversible error. Accordingly,

        we affirm the district court’s order. United States v. Thorne, No. 1:14-cr-00165-LMB-1

        (E.D. Va. July 2, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.



                                                                                      AFFIRMED




                                                    2